DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments received 12/31/2020.  Currently, claims 1-9, 11-20 are pending.
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered.  The amended limitations overcome the rejection of record.  However, with respect to the rejections in view of Elghazaly, the examiner notes that Elghazaly teaches the amended limitations in alternative embodiments.   Therefore, the Elghazaly reference is not overcome with respect to claims 1-6, 8.  The detailed rejection is below.  The amended limitations overcome the Moll reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the catheter and the steering actuator with tuning pin.  As currently presented, the catheter and the steering actuator do not require use together or structural relationship, and can be presented as two separate devices, with no requirement for use together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/1097255 to Elghazaly.
Regarding claim 1, Elghazaly discloses a tuning pin (fig. 5A-5B) for a steering actuator comprising:
a head portion (161) proximate a proximal end of the tuning pin (figure 5A-5B); 
a body portion (length of 160 under 161) distal of the head portion (161), where the body portion comprises a through hole (164), and where a longitudinal axis of the through hole is perpendicular to a longitudinal axis of the tuning pin (fig. 5A-5B); and
a tip portion (near 174) distal of the body portion proximate a distal end of the tuning pin, wherein the tuning pin is configured to couple with a pin block (via 178) in the steering actuator.  (The device as claimed is capable of use with a pin block as claimed, as evidenced by its engagement in 102.)

Regarding claim 2, Elghazaly discloses wherein the tip portion comprises a hold down element (178) to limit longitudinal movement of the tuning pin in the pin block.
Regarding claim 3, Elghazaly discloses wherein the anti-rotation element comprises a channel (196) and a locking pin (198), where the locking pin is configured to couple with the channel and a portion of the pin block (column 9 lines 40-47).
Regarding claim 4, Elghazaly discloses wherein the anti-rotation element comprises a treatment of an outwardly-facing surface of the head portion where the treatment increases friction between the outwardly-facing surface and the pin block (184 is threaded).
Regarding claim 5, Elghazaly discloses wherein the treatment is selected from the group consisting of the outwardly-facing surfacing being roughened, textured, knurled, 
Regarding claim 6, Elghazaly discloses wherein the anti-rotation element comprises a ratchet mechanism, where the ratchet mechanism comprises one or more teeth on the head portion of the tuning pin and a plurality of notches on the pin block, where the plurality of notches are configured to couple with the teeth to limit the rotation of the tuning pin to a single direction. (184 is threaded, which can be teeth engaging notches, the corresponding threads in 102)
Regarding claim 8, Elghazaly discloses wherein the hold down element comprises
an angled face (see 174 of figure 5A) of the tip portion, where the tip portion includes a first diameter at a distal edge and a second diameter at a proximal edge and the second diameter is larger than the first diameter, and the body portion proximate the proximal edge is a third diameter less than the second diameter. (see fig. 5A-5B, 161 is wider than 160 and 174 is interior with a smaller diameter.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elghazaly in view of US 10,122,096 to Ruland.
Regarding claim 7, Elghazaly discloses applicant’s basic inventive concept of a tuning pin as claimed, but does not further disclose wherein the anti-rotation element comprises a plurality of teeth on the pin block, and the pin block comprises a pawl, where one or more of the teeth engage the pawl to limit the rotation of the tuning pin to a single direction.  Ruland discloses a set screw connector with a threaded engagement, but also has an anti-backout lock 1715 where the screw functions as a ratchet and pawl (1864, 1731), which simply prevents unintended backout of a connector.  Before the effective .
Allowable Subject Matter
Claims 9, 11-19 appear in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783